The Honorable Jimmy Jeffress State Senator P.O. Box 1695 Crossett, Arkansas 71635-1695
Dear Senator Jeffress:
I am writing in response to your request for an opinion on the following question:
  According to Arkansas Code Annotated 12-9-112, could an appointed Chief of Police, serving in a municipality located in the same county that he previously was the elected Sheriff for more than 10 years, be certified as a law enforcement officer without having to complete the 12-week training course?
RESPONSE
It is my opinion that although such a sheriff is qualified to serve as a chief of police in the municipality in question, he is not eligible to be "certified" as a law enforcement officer without fulfilling the applicable requirements for certification, including the basic training course.
The statute you reference, A.C.A. § 12-9-112 was adopted as a part of Act 1472 of 1999. It provides as follows:
  A former sheriff of a county who served as sheriff within that county for at least ten (10) years shall be deemed qualified to be employed as a law enforcement officer for any municipality located within that county, notwithstanding any law or regulation to the contrary.
This statute effectively exempts sheriffs with the requisite service from the normal certification requirements of A.C.A. § 12-9-106. The latter statute provides in pertinent part that:
  (a)(1) The Arkansas Commission on Law Enforcement Standards and Training shall provide, by regulation, that no person shall be appointed as a law enforcement officer, except on a temporary basis not to exceed one (1) year, unless the person has satisfactorily completed a preparatory program of police training at a school approved by the commission.
There are exceptions in the remainder of the statute to exempt law enforcement officers employed prior to the effective date of this requirement. See A.C.A. § 12-9-106(e).
In my opinion therefore, A.C.A. § 12-9-112 operates in a similar manner to exempt former sheriffs within its purview from the certification requirement. The former sheriff you describe is not required to be certified to serve as chief of police. On the other hand, however, if he wishes to become a certified law enforcement officer, he must fulfill the requisite training requirements. In my opinion, A.C.A. § 12-9-112
entitles him to qualification for employment, but not to "certification" as a law enforcement officer.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh